Citation Nr: 1630557	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  04-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities to include on an extraschedular basis, prior to May 17, 2011.

2.  Entitlement to an extraschedular rating for the cervical spine and right shoulder disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and St. Louis, Missouri.  In July 2000, the RO, in pertinent part, denied entitlement to a TDIU.  In July 2010 and August 2012, in pertinent part, the Board remanded the claim for a TDIU.  The RO granted entitlement to a TDIU in a March 2014 rating decision, effective May 17, 2011.  Thus, the issue on appeal is whether entitlement to a TDIU is warranted prior to this date. 

With respect to the cervical spine disability, the RO granted service connection in a December 2011 rating decision currently on appeal and assigned a 10 percent rating effective as of the January 18, 2000 date of claim, and a 20 percent rating effective as of the date of the May 17, 2011 VA examination report.  In a March 2014 rating decision, the RO assigned a 30 percent rating effective as of the date of the March 10, 2014 VA examination report.

With respect to the right shoulder disability, the RO initially granted service connection in an August 1992 rating decision.  The Veteran subsequently filed a claim for an increased rating.  In January 2008 the RO granted an increased rating of 40 percent for the right shoulder disability, effective January 7, 2008; and in a July 2010 decision the Board adjudicated his claim for the appellate period prior to January 7, 2008-the date of a VA examination report-and remanded the claim for the appellate period as of that date, to include consideration of an extraschedular evaluation.  In August 2012, the Board again remanded the claim for an increased rating for the right shoulder disability as of January 7, 2008.  In a March 2014 rating decision, the RO increased the Veteran's rating for his right shoulder disability to 50 percent, effective as of January 7, 2008.

In January 2015 the Board granted an increased rating of 30 percent, effective January 18, 2000, for the cervical spine disability; granted an increased rating of 40 percent for right upper extremity radiculopathy of the radicular groups of the peripheral nerves associated with the cervical spine disability, effective March 10, 2014; and denied a separate rating for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine prior to March 10, 2014.  There is no record that the Veteran appealed the Board's January 2015 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issues decided therein are final.  The Board also remanded the issues on the title page of this decision.

In a May 2016 statement the Veteran indicated that his cervical spine disability was worse than it had been portrayed on VA examinations.  This matter has not been recently adjudicated by the RO.  Thus, the Board has no jurisdiction over the claim; and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Also, as noted in the Board's January 2015 decision, the issues of 1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, to include scoliosis; 2) entitlement to service connection for a bilateral knee disorder; 3) whether there is clear and unmistakable error (CUE) in a September 8, 2006 rating decision which granted service connection for an adjustment disorder with depression and anxiety, and assigned a 20 percent rating effective as of January 18, 2000; 4) entitlement to a disability rating in excess of 20 percent for an adjustment disorder with depression and anxiety; 5) whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD);and 6) entitlement to service connection for gastritis have been raised by the record in a July 2014 informal brief presentation (in Virtual VA) from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Effective January 7, 2008, the Veteran's service-connected right shoulder disability precluded him from securing and following substantially gainful employment.

2.  Prior to January 7, 2008, the Veteran's service-connected disabilities did not preclude him from securing and following substantially gainful employment.

3.  The symptomatology associated with the Veteran's service-connected cervical spine and right shoulder disabilities is contemplated by the current schedular ratings.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU due to service-connected right shoulder disability are met, effective January 7, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (a) (2015).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met, effective prior to January 7, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (b) (2015).

3.  The criteria for an extraschedular evaluation for the Veteran's service-connected cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242.  (2015).

4.  The criteria for an extraschedular evaluation for the Veteran's service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5201-5200 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the TDIU and increased rating claims for cervical spine and right shoulder disabilities, the Veteran received sufficient notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in letters dated in January 2004, August 2004, and May 2006.  As for the extraschedular rating for the cervical spine and the claim for a TDIU, the letters were sent prior to the grant of service connection and assignment of an initial evaluation and effective date for the cervical spine disability in December 2011, and the grant of a TDIU in March 2014, thereby satisfying the VA's duty to notify in this case.  Dingess, supra. 

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  The Veteran noted in a June 2016 statement that the RO in St. Louis did not mention review of VA treatment records at the VAMC in Milwaukee.  However, a May 2012 supplemental statement of the case from the Appeals Management Center, which had jurisdiction over the claim at that time, addressing the claim for entitlement to a TDIU shows that the records from the VAMC in Milwaukee dated from April 2002 to October 2011 were considered.  In addition, the Veteran underwent several VA examinations during the appeal period in June 2006, January 2008, January 2010, and May 2011.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, as noted above, the case has been remanded several times by the Board in July 2010, August 2012, and January 2015.  In July 2010, the Board, in pertinent part, referred the increased rating claim for a right shoulder disability for consideration of an extraschedular evaluation.  The Director of Compensation and Pension provided an opinion in April 2012 that the Veteran's service-connected right shoulder disability did not warrant an extraschedular evaluation and that he was not unemployable as a result of his service-connected disability on an extraschedular basis.  

The Board remanded the claim in August 2012, in pertinent part, addressing the increased rating claims for right shoulder and cervical spine disabilities.  The TDIU issue was inextricably intertwined with the increased rating claims on appeal.  Most recently, in January 2015, the Board, in pertinent part, remanded the issue so that additional treatment records could be obtained.   

The Board finds there has been substantial compliance with the prior remands, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record contains pertinent treatment records dated since 1999.  SSA records also were obtained dated since 1998.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any additional outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims. 

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran filed an informal TDIU claim on January 18, 2000.  He followed up with a formal claim for a TDIU in March 2000.  

The Veteran's current service-connected disabilities are (1) recurrent right shoulder dislocation with degenerative joint disease, rated 30 percent from December 22, 1997, and 50 percent from January 7, 2008; (2) right upper extremity radiculopathy associated with cervical spine degenerative joint disease, rated 40 percent from March 10, 2014; (3) cervical spine degenerative joint disease, rated 30 percent from January 18, 2000; and (4) adjustment disorder with depression and anxiety associated with recurrent right shoulder dislocation and degenerative joint disease, rated 20 percent from January 18, 2000.  

The Veteran's right shoulder and adjustment disorder are from the same etiology (the right shoulder); and the cervical spine and right upper extremity radiculopathy are from the same etiology (the cervical spine); so they can be combined as one disability, pursuant to 38 C.F.R. § 4.16(a).  The Veteran's combined disability rating for his service-connected disabilities is 30 percent, from December 22, 1997; 60 percent from January 18, 2000; 70 percent from January 7, 2008; and 80 percent from March 10, 2014.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  As noted in the introduction, the Veteran already is in receipt of a TDIU for the period, effective May 17, 2011.  He meets the schedular criteria for a TDIU, effective January 7, 2008 (as he has at least one disability rated at 50 percent (right shoulder disability) and a combined rating of 70 percent).  Prior to this date, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  The regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

In this case, in July 2010 the Board remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extraschedular consideration as it pertained to his right shoulder disability.  As noted, this step is to be taken in the case of a veteran who is unemployable by reason of service-connected disabilities and who fails to meet the threshold percent requirements contained in 38 C.F.R. 4.16(a) (2015). 

Subsequently, in April 2012, the Director of Compensation Service issued a decision that found that the evidence did not establish that the Veteran was unemployed and unemployable due to his service-connected right shoulder disability.  In this case, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration, prior to January 7, 2008 based on the service-connected cervical spine disability and adjustment disorder, as will be discussed in more detail below.  

The Board notes that, as previously referenced, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233   (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU prior to January 7, 2008, when he met the schedular criteria for a TDIU.

Over the course of the appeal since 2000, there has been conflicting information as to when the Veteran stopped being gainfully employed.  Most recently, the Veteran has stated that between January 18, 2000 and May 17, 2011 he tried to work, but struggled and had no substantial employment during that time.  See June 2016 statement.

An October 1999 VA examination report notes that the Veteran had a history of working as a refrigerator technician, working on a farm, working in an appliance company, and working in a cold storage house.  He described difficulty lifting his right arm with all employment.  About three years prior to the examination he started working on a car ferry ship.

On his informal claim for a TDIU in January 2000, the Veteran stated that he believed that his nervous condition, right foot condition, back condition, and neck condition made it impossible to secure gainful employment but that he was going to continue to try.  

The Veteran noted on his formal TDIU claim in March 2000 that his right shoulder disability prevented him from securing or following any substantially gainful occupation and that he last worked full-time in October 1999.  His previous occupations included being a deck hand and automobile attendant.  He noted that he had four years of high school and one year of college training in refrigeration maintenance.  He indicated that from May 1999 to October 1999 he earned $2000.00 per month; and from May 1998 to October 1998 he earned $600.00 per month.

A May 2000 VA-Form 21-4192 filled out by the ferry service employer notes, however, that the Veteran was a navigation-ordinary seaman working 40 hours a week and earning approximately $14,000.00 per year.  He had worked there since September 1997 and was presently employed.

The Veteran underwent a VA examination to address his right shoulder disability and his employability status in June 2000.  The June 2000 VA examiner recorded that the Veteran:

[I]s fully employed [by a] Car Ferry Service....He not only works aboard ship full time, but lives aboard ship full time....

[T]his Veteran is fully able to do sedentary [work] secondary to the right shoulder as well as light physical work.  He is probably unable to do heavy manual labor because of his service-connected right shoulder....

[T]he Veteran is taking no prescribed medications and no over-the-counter medications for his right shoulder, therefore there are no vocational impairments caused by medications prescribed for the service-connected right shoulder....

[The Veteran] began working for the...Car Ferry Service approximately two to three years ago.  He has worked seasonally for them in that two to three years from May to October.  He has had at least one job during the winter months where he worked in a factory by his history....

[The Veteran] states that his daily activities are significantly impaired by his right shoulder.  He states that he cannot use his right arm to open a door, yet he can use his right hand to write!  He states he cannot lift with his right arm, yet I saw him lifting objects in the waiting room....

[I]t is my medical opinion based upon my review of the history and my observation of this veteran as well as my clinical examination that he is able to do sedentary and light physical labor type jobs.  I also believe that he can do some moderate manual labor.  He is probably precluded from heavy manual labor.

In a July 2000 statement the Veteran indicated that the last day working with the car ferry company would be July 2, 2000.  In an August 2001 statement he indicated that he was not employed.  An August 2002 VA treatment record notes, however, that the Veteran's last visit had been in April when he had complained of anxiety related to working in a casino.  

The Veteran noted in a January 2003 statement that each time he got a job it was for less pay and involved more work.  On a January 2004 VA-Form 9 he stated that the pain in his right shoulder was getting worse and that he had worked off and on but he could not make a living.  He noted on a February 2004 statement that he was not working.  

On a VA-Form 21-8940 dated in July 2004 the Veteran noted that he last worked on December 31, 2002, having earned $1200.00 per month the six months, from June 2002 to December 2002; $1600.00 per month from November 2001 to May 2002; $6000 per month from January 2001 to February 2001; and $4000.00 per month from July 1999 to July 2000.

In August 2004 the Veteran's former employer submitted copies of personnel and pay statements from working in 2002 and 2003.  It appears that he was working mostly full-time during this time frame at a Silver Dollar City.  The Veteran's employer (Silver Dollar City) submitted a VA-Form 21-4192 in August 2004 noting that the Veteran last worked there on March 15, 2003 and that he resigned.  He had worked there from June 2002 to March 2003.

A September 2004 VA examination report notes that the Veteran missed his appointment and that VHA personnel was informed by a person on the phone saying she was the Veteran's wife that the Veteran was presently in Wisconsin working.

On a May 2006 VA-Form 21-8940 the Veteran noted that he had worked 10 to 40 hours per week from September 2004 to June 2006, earning from $7.00/ hour to $15.00/ hour mostly working in HVAC maintenance.  He noted that he became too disabled to work in 1992 due to his shoulder impairment, but that he had last worked full-time in January 2006.

In June 2006 the Veteran underwent another VA examination to address the severity of his right shoulder disability.  The June 2006 VA examiner recorded the Veteran's statement that he has lost jobs over his neck pain due to difficulty concentrating, and that when he had a flare it was difficult to get out of bed and impossible to function.  The June 2006 examiner opined:

[T]he veteran was gainfully employed for a number of years in multiple jobs, the main one which was a physically demanding job of being an air conditioning and furnace repairman for over 30 years....[T]he Veteran worked from 1976 through 1998, with no documented complaints of any neck, back or ankle pathology....The Veteran takes no medications for any of the conditions listed above, including the right shoulder, that would impair employment.  The Veteran's right shoulder, service connected for chronic dislocations, would impair him from working in heavy manual labor and reaching overhead to be limited [sic].  He would be limited in climbing ladders.  He will be limited in reaching.  He will be able to do secretarial type work with minimal labor at a desk job.

In a June 2007 statement the Veteran indicated that he was fired from his job on June 8, 2007 after saying something to his boss.  In August 2007 the Veteran indicated that he had been working at a heating and air conditioning company earning from $10 to $15 per hour.  He appears to be noting that he was working part-time.  The heating and air conditioning company submitted a VA-Form 21-4192 in September 2007 noting that the Veteran had worked as an HVAC service technician from October 2005 to March 2007 and from June 2007 to present and was working 20 to 30 hours per week.

The Veteran underwent a VA examination addressing his shoulder on January 7, 2008.  The January 2008 VA examiner recorded the Veteran's statement that he had worked in heating, air conditioning, and mechanical work since service, and had either quit or been let go from a number of jobs in the past few years because he cannot keep up.  He reported his shoulder caused difficulty with work.  He reported  having a high school education plus some college courses.  The examiner opined:

[I]t is my opinion that the Veteran is not able to use the right shoulder for any type of work activities.  The shoulder is weak with limited motion.  He is able to use the right hand for work activities with light lifting of less than [five] pounds with the right shoulder supported, not repetitive activities.  The medication the Veteran takes for his condition, Tylenol, does not restrict work.

A January 15, 2008 VA treatment record notes in passing that the Veteran was working.  A June 2008 VA treatment record notes that the Veteran reported working part-time.

A January 2010 VA examiner opined:

[The Veteran] cannot perform required work activities as a heating and refrigeration specialist. He cannot perform any activities requiring lifting of his arm or reaching.  He is a musician, he cannot play his guitar for any extended periods [or] play at "gigs."  He can no longer play the piano [or] work on [his] vehicle.  He cannot shift gears on [his] vehicle, uses left hand. He has to drive with his hand at the bottom of the steering wheel, cannot raise arm to shoulder level for any extended periods....

[The Veteran] is unemployed as of September of 2008, has significant effect on usual occupation as a heating and air conditioning technician, he would not likely be able to work in this capacity.

A February 2010 VA examiner opined that "The GAF [Global Assessment of Functioning] selected [50] reflects [the Veteran's] unemployment and social isolation, both of which are at least as likely as not based in his [service-connected] Major Depressive Disorder."

A May 17, 2011 VA examination report notes that the Veteran was trained to work as an electrician and in heating and air condition repair.  He noted that he worked up until December 2008 when the neck and shoulder pain became more than he could bear and he quit working.  He also noted that he had concerns about attempting to use ladders and falling and that it was very difficult to work overhead, especially when attempting to pull wires.  The examiner determined that the Veteran's decrease in range of motion of the right shoulder would limit his ability to seek and maintain any type of physical employment.  Regarding sedentary employment, it was noted that the Veteran might be able to perform very light sedentary or secretarial work, but with no training and at his age, he would not be likely to obtain a job performing any type of clerical work.

In piecing together the information of record, it appears that the Veteran became unemployable as of January 7, 2008.  This is the date of the VA medical opinion that the Veteran was not able to use the right shoulder for any type of work activities.  The Veteran also met the criteria for a TDIU on a schedular basis, as of that date, as previously noted.  See 38 C.F.R. § 4.16(a).  Subsequent evidence in the file shows that the Veteran continued to work; but in June 2008 it was noted that the Veteran was working on a part-time basis.  By December 2008, he reportedly stopped working all together.  The criteria for determining whether the Veteran is unemployable is whether he is prevented from obtaining or maintaining substantially gainful employment, solely due to his service-connected disabilities, without consideration of other factors, such as age and nonservice-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   There is a medical opinion that the Veteran's right shoulder could not be used for any type of work activities as of January 7, 2008.  While the Veteran is shown to continue to work until at least December 2008, the evidence suggests during that time frame, i.e., from January 7, 2008 to December 2008 that his employment was marginal, i.e., not substantially gainful, in that he was noted to be working part-time in June 2008.  As the evidence is relatively equally-balanced in this regard, all doubt is resolved in the Veteran's favor that he was rendered unemployable as a result of his right shoulder disability, as of January 7, 2008. 

Prior to that date, however, all of the medical opinions addressing the Veteran's employability status show that the Veteran was not determined to be unemployable.  The June 2000 VA examiner determined that based upon review of the Veteran's history and observation of the Veteran as well as the clinical examination that he was able to do sedentary and light physical labor type jobs.  The examiner also believed that he could do some moderate manual labor; but was probably precluded from heavy manual labor.  The June 2006 VA examiner further found that while the Veteran's right shoulder would impair him from working in heavy manual labor and reaching overhead to be limited, he would be able to do secretarial type work with minimal labor at a desk job.  

In addition the evidence shows that the Veteran was working full-time for a good deal of the time.  It is difficult to pinpoint the exact dates the Veteran was working, and whether he was working full or part-time during that time frame, as the Veteran has not been completely accurate as to his employment status.  For instance, while the Veteran noted on the January 2008 VA examination that he did not work from December 2006 through June 2007, and was presently working part-time, the heating and air conditioning company where he was working noted on a VA-Form 21-4192 in September 2007 that the Veteran had worked as an HVAC service technician from October 2005 to March 2007 and from June 2007 to present and was working 20 to 30 hours per week.  There is sufficient evidence of record to show that the Veteran continued to work on a full-time basis for at least part of the time from January 2000 to January 7, 2008.  To the extent that the Veteran was not substantially or gainfully employed during that time frame, none of the medical evidence indicates that this was solely a result of his service-connected disabilities.  

As noted, the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.  The June 2000 and June 2006 medical opinions noted that the Veteran's right shoulder disability would preclude heavy manual labor positions; but indicated that lighter work would not be prohibited.  As the record shows the Veteran continued to work as a navigation-ordinary seaman working 40 hours a week and earning approximately $14,000.00 per year from September 1997 through May 2000; and as an HVAC from 2004 to approximately 2007, with continued unknown employment through December 2008, it appears that the medical opinions are supported the record, that the Veteran was not prevented from working as a result of his service-connected right shoulder disability.

As for his other service-connected disabilities, he was not service-connected for his right upper extremity radiculopathy associated with cervical spine degenerative joint disease until March 10, 2014.  Also, the most probative medical evidence does not show that the Veteran's cervical spine disability and/ or adjustment disorder prevented him from obtaining or maintaining substantially gainful employment prior to January 7, 2008.  

A June 2006 VA examination report notes that the Veteran stated that he had lost jobs over his neck pain in that he could not concentrate when he was in pain.  However, the examiner noted that the Veteran had been gainfully employed for a number of years in multiple jobs, the main one which was a physically-demanding job of being an air conditioning and furnace repairman for over 30 years.  The examiner went on to note that while the right shoulder disability might impair him from working in heavy manual labor, he would be able to do light manual labor positions.  There was no finding of unemployability due to the cervical spine.  A later VA examination report in May 2011 notes that the Veteran was unemployable as a result of the spine and right shoulder since December 2008; but this does not pertain to the relevant time period from January 7, 2008.

As for the adjustment disorder, May 2006 VA examination report notes that the Veteran described minimal vocational/ industrial limitations due to mental health.  A February 2010 VA psychiatric examination report shows the Veteran's unemployment and social isolation were at least as likely related to his major depression; but the examiner also found that the Veteran indicated that his physical condition and risk of falling from ladders was the main reason he was not working.  The examiner further found that the Veteran's unemployment was due to his right shoulder disability as opposed to his psychiatric disorder.

The record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits for osteoarthritis and allied disorders with a secondary diagnosis of anxiety-related disorders.  However, an April 1999 SSA psychiatric assessment notes that the Veteran had 13 years of education and could do a wide range of light work.  The SSA determination noted that the Veteran's right shoulder, severe anxiety and depression, in addition to his back and knees combined to interfere with his ability to function so that he was unable to perform a full range of any exertional level of work.  It was further noted that he could not be expected to make a vocational adjustment due to his work history.  

While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that SSA's favorable determination, while probative evidence to be considered in a claim for VA benefits, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (discussing differences between SSA's criteria and VA's criteria for determining disability).  As already explained, the Veteran's back and knee disabilities, neither of which are service-connected, were important factors in the 1999 decision.  Nonservice-connected disabilities may not be considered for TDIU purposes.  The Board has reviewed the same evidence that was apparently available to SSA at the time of its decision, and finds that under VA law such evidence does not show unemployability for TDIU purposes prior to January 7, 2008, as it does not support a finding that the Veteran's service-connected disabilities alone are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment without regard to nonservice-connected disabilities.  The Board gives more weight to the VA examination reports and other evidence of record dated from January 2000 to January 2008 showing that the Veteran was still able to engage in substantially gainful activity, as these conclusions are based on clinical findings made on examination and supported by explanations.

In a July 2014 informal brief presentation the Veteran's representative argued that the Veteran's TDIU claim should date back to 1995 when he filed his claim for SSA disability benefits, because he was later granted SSA disability benefits based on the shoulder, mental disorder, and a nonservice-connected joint disability; and the evidence showed at that time that he was unemployable.  In consideration of the representative's arguments, as noted, the SSA decision was based on more than just service-connected disabilities.  Thus, an SSA determination of being totally impaired from employment does not necessarily translate into entitlement to TDIU benefits from the VA's perspective, if the SSA decision was based on factors such as nonservice-connected disabilities, which are not permitted in deciding whether entitlement to VA TDIU benefits is warranted.  In addition, as described in more detail above, the evidence submitted from 1999 to January 8, 2008 conflicts with any assertion that the Veteran was unemployable during that time.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected right shoulder disability precluded him from securing and following a substantially gainful occupation, effective January 7, 2008, but not earlier.  To the extent that any further benefits are not assigned, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Extraschedular Consideration

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

As noted in the introduction, in January 2015, the Board granted an increased rating of 30 percent, effective January 18, 2000, for the cervical spine disability; granted an increased rating of 40 percent for right upper extremity radiculopathy of the radicular groups of the peripheral nerves associated with the cervical spine disability, effective March 10, 2014; and denied a separate rating for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine prior to March 10, 2014.  There is no record that the Veteran appealed the Board's January 2015 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issues decided therein are final.

The Board, however, remanded the issues of whether entitlement to extraschedular ratings were warranted for the cervical spine and right shoulder disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from granting this in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  The case had already been remanded in July 2010 to the RO for referral to the Director for extraschedular consideration for the right shoulder disability.  The evidence does not warrant referral for extraschedular consideration for the cervical spine disability.

Thereafter, pursuant to the Board's remand, the RO referred the issue concerning an extraschedular evaluation for the Veteran's right shoulder disability to the Director.  In an April 2012 decision, the Director determined that an extraschedular evaluation was not warranted for the Veteran's right shoulder disability.

The Court has held that the Board reviews the entirety of the Director's extraschedular disability rating decisions de novo, and thus, the Board may assign an extraschedular rating when appropriate in the second instance.  See Kuppamala, at 456-57.

The Board considered whether the Veteran's cervical spine and right shoulder disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his cervical spine degenerative joint disease is characterized by severe limitation of motion of the cervical spine (including extension of the cervical spine to as little as 20 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right rotation to 35 degrees, and left rotation to 12 degrees), without ankylosis and without incapacitating episodes resulting from intervertebral disc disease.  Based on these findings, effective January 18, 2000, the Veteran has been assigned a 30 percent rating for cervical spine degenerative joint disease under 38 C.F.R. § 4.71a, DC 5290, 5293 (2003), 5237 (2015), which consider limitation of motion of the cervical spine.

Also, throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his right shoulder dislocation with degenerative joint disease is characterized by functional limitation which more closely approximates ankylosis of scapulohumeral articulation of the right (major) shoulder, without other impairment of the humerus.  For this reason, the Veteran has been assigned a 50 percent rating for recurrent right shoulder dislocation with degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5200-03 (2015), which considers limitation of motion of the shoulder.

With regard to the first step of the Thun analysis, the Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology in terms of his cervical spine and right shoulder disabilities.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence, such as if the cervical spine is ankylosed under the general formula for rating disabilities of the spine; or the shoulder involves nonunion of the humerus or loss of head of the humerus under Diagnostic Code 5202.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the cervical spine and right shoulder disabilities are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

While the Veteran has had outpatient care treatment for his symptoms, the record shows no frequent periods of hospitalization due to the cervical spine and right shoulder disabilities.  As for marked interference with employment, as noted, a June 2006 VA examination report notes that the Veteran stated that he had lost jobs over his neck pain in that he could not concentrate when he was in pain.  However, the examiner noted that the Veteran had been gainfully employed for a number of years in multiple jobs, the main one which was a physically-demanding job of being an air conditioning and furnace repairman for over 30 years.  The examiner went on to note that while the right shoulder disability might impair him from working in heavy manual labor, he would be able to do light manual labor positions.  There was no finding of unemployability due to the cervical spine.  A later VA examination report in May 2011 notes that the Veteran was unemployable as a result of the spine and right shoulder since December 2008.  

Even though the evidence suggests that the Veteran has been unemployable since January 7, 2008, entitlement to a total disability due to unemployability under 38 C.F.R. § 4.16, and an extraschedular rating under 38 C.F.R. § 3.321(b)(1) involve different standards.  While the Veteran's cervical spine and right shoulder disabilities have had a significant effect on his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 30 percent rating assigned for the cervical spine disability and the 50 percent rating assigned for the right shoulder disability are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his cervical spine and right shoulder disabilities are significant, and have interfered with his ability to work, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 







							(Continued on the next page)

ORDER

Entitlement to a TDIU based on service-connected right shoulder disability is granted, effective January 7, 2008, subject to the rules governing the payment of monetary benefits.

Entitlement to a TDIU due to service-connected disabilities, to include on an extraschedular basis, prior to January 7, 2008, is denied.

Entitlement to an extraschedular rating for service-connected cervical spine and right shoulder disabilities is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


